Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made as of the 3rd day of
August, 2018, by and between Wynn Resorts, Limited, a Nevada corporation (the
“Company”), and Elaine P. Wynn (the “Stockholder,” and collectively with the
Company, the “Parties”).

WHEREAS, as of the date hereof, the Stockholder beneficially owns 9,539,077
shares of common stock of the Company, par value $0.01 per share (the “Common
Stock”), or approximately 8.78 % of the issued and outstanding shares of Common
Stock; and

WHEREAS, the Stockholder and the Company have determined to come to an agreement
with respect to the composition of the Company’s Board of Directors (the
“Board”) and certain other matters.

NOW, THEREFORE, in consideration of the covenants and promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:

1.    Certain Definitions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

(a)    “Affiliate” means, with respect to a Person, any Person that, at the time
of determination, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with, such first Person.
For purposes of this definition, “control” and, with correlative meanings, the
terms “controlled by” and “under common control with,” mean the possession,
directly or indirectly, of the power to direct the management or policies of a
Person, whether through the ownership of voting securities, by contract relating
to voting rights or corporate governance, or otherwise. For purposes of this
Agreement, the Stockholder shall not at any time be, or be deemed to be, an
Affiliate of the Company, and the Company shall not at any time be, or be deemed
to be, an Affiliate of the Stockholder.

(b)    “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in the State of Nevada are authorized or obligated to
be closed by applicable law.

(c)    “Commitment Date” means the date that is one day after the 2020 annual
meeting of stockholders of the Company.

(d)    “Derivative Action” means any derivative action brought by a Company
stockholder.

(e)    “Extraordinary Circumstances” means the death or inability of the
Independent Director, due to his own or his spouse’s illness or accident or
other mental or physical incapacity, to act as Chair of the Board.



--------------------------------------------------------------------------------

(f)     “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

(g)    “Representatives” means, as to a Person, (i) such Person’s Affiliates and
(ii) such Person’s or any of such Person’s Affiliate’s respective directors,
officers, employees, partners, members, managers, consultants, legal or other
advisors, agents and other representatives acting in a capacity on behalf of, in
concert with or at the direction of such Person or any of such Person’s
Affiliates.

(h)    “Settlement Agreement” means the Settlement Agreement and Mutual Release,
dated April 16, 2018, among the Company, the Stockholder and certain other
Persons.

(i)    “Standstill Period” means the period of time commencing on the date (if
any) that the Independent Director becomes Chair of the Board and continuing
until the later of (i) the date the Independent Director ceases to serve as
Chair of the Board and (ii) the conclusion of the 2020 annual meeting of
stockholders of the Company; provided, that solely with respect to the activity
described in the first parenthetical in Section 3(h), the Standstill Period
shall commence on the date hereof.

(j)     “Stockholder Meeting” means each annual or special meeting of
stockholders of the Company, and any adjournments, postponements, reschedulings
or continuations thereof.

2.    Appointment of New Independent Director and Related Matters.

(a)    Concurrent with the execution and delivery of this Agreement, the Board
shall (i) increase the size of the Board by one director; and (ii) appoint
Philip G. Satre (the “Independent Director”) to serve as a Class I member of the
Board, effective immediately and until the Independent Director’s successor
shall be elected or appointed and qualified or until the Independent Director’s
earlier death, retirement, disqualification, or removal.

(b)    Concurrent with the execution and delivery of this Agreement, the Board
shall appoint the Independent Director as Vice Chair of the Board, effective
immediately. The Independent Director shall be entitled to continuously serve as
sole Vice Chair of the Board until such time (if any) that the Independent
Director becomes Chair of the Board, and the Independent Director shall be
entitled to continuously serve as sole Chair of the Board from the time (if any)
of his appointment (which shall be no later than December 31, 2018) through the
Commitment Date, in each case, (x) unless the Board determines in good faith,
after consulting outside counsel, that the Independent Director’s continued
service as Vice Chair or Chair of the Board, as applicable, would violate the
Board’s fiduciary duties, and (y) subject to the Independent Director’s prior
resignation from the Board. The Company represents and warrants that the rights
and responsibilities of the Chair of the Board have not been altered since
April 17, 2018. The Board shall not at any time prior to the Commitment Date
alter the rights and responsibilities of the Chair of the Board without the
prior consent of the Independent Director.

 

2



--------------------------------------------------------------------------------

(c)    Unless the Board determines in good faith, after consulting outside
counsel, that such appointment would violate the Board’s fiduciary duties, the
Board shall appoint the Independent Director as the sole Chair of the Board
immediately following the resignation of the current Chair of the Board from
such position but in any event no later than December 31, 2018.

(d)    Concurrent with or prior to the appointment of the Independent Director
as the Chair of the Board, the Board shall appoint the Independent Director to
the Nominating and Corporate Governance Committee (the “Corporate Governance
Committee”) of the Board, and concurrent with the execution and delivery of this
Agreement, the Board shall appoint the Independent Director as an ex officio
representative to the Corporate Compliance Committee and as the lead Board
representative thereon. In the event that the Company determines that one or
more members of the Board or of management shall be appointed as a member or
members of the Corporate Compliance Committee at a time when the Independent
Director continues to serve as a director, the Independent Director shall be
such an appointee. Following the Independent Director’s appointments as provided
in the foregoing two sentences, the Independent Director shall be entitled to
continuously serve in such capacities until the Commitment Date, subject, in the
case of the Corporate Governance Committee, to the Independent Director
continuing to qualify as an “independent director” under applicable rules of the
Securities and Exchange Commission (the “SEC”), the NASDAQ rules and applicable
governance policies as such policies are in effect on the date hereof. In
addition, the Board shall consider the appointment of the Independent Director
to any other committee of the Board in a manner consistent with the Board’s
consideration of any other directors to such committees of the Board; provided,
however, that the Independent Director shall not be appointed as a member of the
Special Committee of the Board. The Independent Director shall have the right to
attend Corporate Governance Committee meetings, effective immediately, and the
Independent Director shall have the same rights as other members of the Board to
be invited to attend meetings of other committees of the Board of which the
Independent Director is not a member and to receive the same information as
other members of the Board at the same time that other members of the Board
receive such information. In light of the Independent Director’s experience,
reputation and expertise with respect to regulatory matters, the Independent
Director shall be consulted on, provide input on and, as appropriate,
participate in any substantive communications with regulators about matters that
are material to the Company, and the Independent Director shall be consulted on
and provide input on any Board action that could reasonably be determined to
affect the Company’s standing with its regulators in any material respect.

(e)    The Company shall provide to the Independent Director (i) (x)
compensation (including reimbursement of expenses) for his services as director,
(y) indemnification and exculpation rights, and (z) directors’ and officers’
liability insurance coverage, in each case on the same terms and conditions as
the other non-employee directors of the Company (as such compensation, rights
and coverage may exist from time

 

3



--------------------------------------------------------------------------------

to time), and (ii) compensation for his services as Vice Chair or Chair of the
Board in an amount that is no less than the annual compensation payable to the
current Chair of the Board (or if such compensation is not determined, no less
than an amount that is the median of a benchmarked range to be reported by an
independent consultant mutually selected by the Company and the Stockholder).

(f)    Notwithstanding anything to the contrary in this Agreement, (i) no
director of the Company shall be prohibited from acting in his or her capacity
as a director or from complying with his or her fiduciary duties as a director
of the Company (including voting on any matter submitted for consideration by
the Board, participating in deliberations or discussions of the Board, and
making suggestions or raising any issues or recommendations to the Board) and
(ii) the Stockholder acknowledges and agrees that (A) the Independent Director
shall have the rights and obligations, including fiduciary duties to the Company
and all of its stockholders, of a director under applicable law and the
Company’s organizational documents while the Independent Director serves on the
Board, and (B) the Company is not required to take or omit to take any action
(other than the actions contemplated by this Agreement) as a result of or in
connection with the appointment of the Independent Director.

(g)    Unless the Board determines in good faith, after consulting outside
counsel, that such action would violate the Board’s fiduciary duties, until the
Commitment Date, the Board shall (i) recommend to the stockholders of the
Company that they vote against any proposal to remove the Independent Director
from the Board and (ii) solicit proxies against any proposal to remove the
Independent Director.

(h)    In the event that, at any time prior to the 2020 annual meeting of
stockholders of the Company, the Independent Director ceases to be a director
due to an Extraordinary Circumstance and at the time the Stockholder owns at
least 5.0% of the outstanding shares of Common Stock, the Stockholder shall be
entitled to propose, subject to the approval (not to be unreasonably withheld,
conditioned or delayed) of the Corporate Governance Committee in accordance with
this paragraph, a candidate for replacement to replace the Independent Director
(such replacement, a “Replacement Director”). Any Replacement Director shall
qualify as an “independent director” under applicable rules of the SEC, the
NASDAQ rules and applicable governance policies as such policies are in effect
on the date hereof. The Corporate Governance Committee shall, in good faith and
consistent with its fiduciary duties, approve or deny any candidate for
Replacement Director within 15 Business Days following the Stockholder’s
proposal of a candidate. The Corporate Governance Committee’s approval of a
Replacement Director shall not be unreasonably withheld, conditioned or delayed.
Within five Business Days following the Corporate Governance Committee’s
approval of a Replacement Director, the Board shall appoint such Replacement
Director to the Board. In the event the Corporate Governance Committee declines
to approve a candidate for the Replacement Director pursuant to the foregoing
provisions, this Agreement shall terminate, effective immediately. Upon the
Replacement Director’s appointment to the Board, the Board shall take all
necessary actions to appoint such Replacement Director as Chair of the Board and
to the Corporate Governance Committee. Unless a clear contrary interpretation
applies, each reference herein to the “Independent Director” shall include a
reference to any Replacement Director with respect thereto.

 

4



--------------------------------------------------------------------------------

(i)    As soon as reasonably practicable following the signing of this
Agreement, the Company shall restore the Stockholder’s officer check privileges
she previously enjoyed before the Company terminated them.

(j)    In the event the Independent Director is not appointed as the sole Chair
of the Board on or prior to December 31, 2018, the Board shall take such actions
(if any) as are necessary to ensure that the Company’s deadline for director
nominations by stockholders as determined pursuant to Section 2.13(a) of its
bylaws remains open for no less than 45 days following December 31, 2018.

3.    Standstill Agreement. During the Standstill Period, without the prior
consent of the Board (as evidenced by a duly adopted resolution), the
Stockholder shall not, and shall cause her Affiliates not to, directly or
indirectly, in any manner (including through her Representatives):

(a)    acquire, or offer or seek or agree to acquire, whether by purchase,
tender or exchange offer, through the acquisition of control of another Person,
by joining a partnership, limited partnership, syndicate or other group
(including any group of persons that would be treated as a single “person” under
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), through swap or hedging transactions or otherwise (the taking of any
such action, an “Acquisition”), ownership (beneficial or otherwise) of any
securities or assets of the Company or any of its subsidiaries (or any direct or
indirect rights or options to acquire such ownership, including voting rights
decoupled from the underlying voting securities of the Company or any of its
subsidiaries, or otherwise act in concert with respect to the Acquisition of
such securities, rights or options with any Person) such that after giving
effect to any such Acquisition, the Stockholder and her Affiliates hold,
directly or indirectly, in excess of, in the case of the Company, 9.9% of the
Company’s then outstanding capital stock, and in the case of any subsidiary of
the Company, 9.9% of such subsidiary’s then outstanding capital stock;

(b)    (i) nominate, give notice of an intent to nominate, or recommend for
nomination a person for election to the Board at any Stockholder Meeting at
which directors of the Board are to be elected; (ii) knowingly initiate,
encourage or participate in any solicitation of proxies in respect of any
election contest with respect to the Company’s directors (other than any such
solicitation of proxies by the Board); (iii) submit any stockholder proposal
(pursuant to Rule 14a-8 or otherwise) for consideration at, or bring any other
business before, any Stockholder Meeting; (iv) knowingly initiate, encourage or
participate in any solicitation of proxies in respect of any stockholder
proposal for consideration at, or bring any other business before, any
Stockholder Meeting; (v) knowingly initiate, encourage or participate in any
“withhold” or similar campaign with respect to any Stockholder Meeting or any
solicitation of written consents of stockholders; (vi) request, or knowingly
initiate, encourage or participate in any request, to call a special meeting of
the Company’s stockholders; (vii) seek, alone or in concert with others, to
amend any provision of the Company’s charter or bylaws; or (viii) take any
action similar to the foregoing with respect to any of the Company’s
subsidiaries;

 

5



--------------------------------------------------------------------------------

(c)    make, or participate in, or in any way knowingly assist, facilitate or
encourage any other Person to make or participate in, any tender offer, exchange
offer, merger, business combination, recapitalization, restructuring,
liquidation, dissolution or extraordinary transaction involving the Company or
any of its subsidiaries or their securities or assets;

(d)    form, join, participate in, or knowingly encourage the formation of, a
group (within the meaning of Section 13(d)(3) of the Exchange Act) with respect
to any voting securities of the Company or any of its subsidiaries;

(e)    deposit any securities of the Company or any of its subsidiaries into a
voting trust, or subject any securities of the Company or any of its
subsidiaries to any agreement or arrangement with respect to the voting of such
securities (other than delivering to the Company or its designee a proxy in
connection with a solicitation made by or on behalf of the Company);

(f)    make any request for stockholder list materials of the Company;

(g)    make any public announcement with respect to any extraordinary
transaction involving the Company or any of its subsidiaries or any of their
securities or assets;

(h)    seek, or encourage or support any effort to, influence or control the
management, Board, business, or policies of the Company or any of its
subsidiaries (including proposing one or more additional directors or seeking to
accelerate the timeline implied by Section 2(c)); provided, that this subclause
(h) shall not restrict in any manner the ability of the Stockholder to vote her
shares of Common Stock in her sole discretion (subject to Section 4);

(i)    enter into any understandings or arrangements with any Person with
respect to any of the foregoing actions, or knowingly encourage or assist any
other Person to undertake any of the foregoing actions;

(j)    contest the validity of, or publicly request any waiver of, the
obligations set forth in this Section 3; or

(k) take any action that could reasonably be expected to require the Company or
any of its subsidiaries to make a public announcement regarding any of the
events described in this Section 3;

provided, however, that nothing in this Section 3 shall be deemed to prohibit
the Stockholder or her Representatives from (i) communicating privately with the
Company’s Representatives so long as such private communications are otherwise
permitted by the following paragraph and would reasonably be determined not to
trigger public disclosure obligations for any Party or (ii) communicating with
any Person with respect to the sale, transfer or other disposition of the

 

6



--------------------------------------------------------------------------------

Stockholder’s shares (but not any other Company stockholder’s shares) in
connection with any extraordinary transaction involving the Company or any of
its subsidiaries or any of their securities or assets; and provided further that
nothing in this Section 3 shall be deemed to prohibit the Stockholder from
tendering into a tender or exchange offer or voting her shares in her sole
discretion with respect to any extraordinary transaction involving the Company
or any of its subsidiaries or any of their securities or assets.

The Stockholder shall communicate any specific operational or governance
proposals with respect to the Company solely to the CEO or the CFO or the Chair
or Vice Chair of the Board.

4.    Voting. During the Standstill Period, the Stockholder shall appear in
person or by proxy at each Stockholder Meeting and vote all shares of Common
Stock beneficially owned by the Stockholder, or which the Stockholder has the
right or ability to vote, cause to be voted, control, or direct, at such
Stockholder Meeting in accordance with the Board’s recommendations with respect
to each election of directors and any removal of directors.

5.    Mutual Releases.

(a)    In exchange for the valuable consideration set forth above, the
Stockholder, on behalf of herself and the Stockholder Parties (as defined
below), hereby unconditionally and irrevocably releases, acquits and forever
discharges each of the Company Parties (as defined below) of and from any and
all manner of action or actions, causes or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liabilities,
claims, demands, damages, losses, costs and expenses, of any nature whatsoever,
known or unknown, fixed or contingent, liquidated or unliquidated, direct or
indirect, from the beginning of time to the date of this Agreement; provided,
however, that the foregoing release shall not (x) release (i) any rights or
duties of any Stockholder Party under this Agreement or the Settlement
Agreement, (ii) any claims or causes of action that any Stockholder Party may
have for the breach or enforcement of any provision of this Agreement or the
Settlement Agreement, (iii) any statutory, corporate or contractual rights to
indemnification, expense reimbursement or expense advancement of any Stockholder
Party, (y) limit in any way the defense of any Stockholder Party (including any
potential counterclaim, crossclaim or other similar claim of any Stockholder
Party) with respect to any Derivative Action or (z) limit in any way any
Stockholder Party’s rights to indemnification, expense reimbursement or expense
advancement in connection with any Derivative Action. “Stockholder Parties”
means the Stockholder and her heirs, estates, trustees, beneficiaries,
successors, assigns, insurers and Representatives, and “Company Parties” means
the Company and its predecessors, successors, former and current officers (in
their capacities as such), former and current directors (in their capacities as
such), former and current employees (in their capacities as such), stockholders
(in their capacities as such), Representatives (including Wynn Macau Limited and
Wynn Resorts (Macau), S.A.), insurers and assigns; provided, however, that
“Company Parties” shall not include Stephen A. Wynn or any of his heirs,
estates, trustees, beneficiaries, assigns, current or former insurers or current
Representatives, in each case, in their capacities as such.

 

7



--------------------------------------------------------------------------------

(b)    In exchange for the valuable consideration set forth above, the Company,
on behalf of itself and the Company Parties, hereby unconditionally and
irrevocably releases, acquits and forever discharges each of the Stockholder
Parties of and from any and all manner of action or actions, causes or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liabilities, claims, demands, damages, losses, costs and expenses, of
any nature whatsoever, known or unknown, fixed or contingent, liquidated or
unliquidated, direct or indirect, from the beginning of time to the date of this
Agreement; provided, however, that the foregoing release shall not (x) release
(i) any rights or duties of any Company Party under this Agreement or the
Settlement Agreement, (ii) any claims or causes of action that any Company Party
may have for the breach or enforcement of any provision of this Agreement or the
Settlement Agreement or (iii) any defense to any statutory, corporate or
contractual indemnification, expense reimbursement or expense advancement sought
by any Stockholder Party (including any potential counterclaim, crossclaim or
other similar claim of any Company Party), (y) limit in any way the defense of
any Company Party (including any potential counterclaim, crossclaim or other
similar claim of any Company Party) or any other claim with respect to any
Derivative Action or (z) limit in any way any Company Party’s defense with
respect to any indemnification, expense reimbursement or expense advancement
sought by any Stockholder Party in connection with any Derivative Action
(including any potential counterclaim, crossclaim or other similar claim of any
Company Party). It is expressly understood that Stephen A. Wynn and each of his
heirs, estates, trustees, beneficiaries, assigns, current and former insurers
and current Representatives, are not Company Parties and are not releasing any
claims in this Agreement.

(c)    The Parties agree to withdraw all motions and requests for relief in the
Litigation (as defined below) relating to the Company’s May 11, 2018
Countermotion to Redesignate the Confidentiality of the April 2009 Notes (the
“Countermotion”). Specifically the Company agrees to withdraw the Countermotion
and to take all actions necessary to return the parties to the status quo they
occupied prior to the filing of the Countermotion. “Litigation” means the
post-judgment motions practice in the Eighth Judicial District Court Case No.
A-12-656710-B regarding the Company’s May 11, 2018 Countermotion to Redesignate
the Confidentiality of the April 2009 Notes and the corresponding writ
proceedings in Supreme Court of Nevada Case No. 75852.

(d)    Each Party represents and warrants that such Party has not heretofore
transferred or assigned, or purported to transfer or assign, to any Person any
claims, demands, obligations, losses, causes of action, damages, penalties,
costs, expenses, attorneys’ fees, liabilities or indemnities herein released.
Each of the Parties represents and warrants that neither such Party nor any
assignee of such Party has filed any lawsuit or other action against the other
Party that is currently pending other than the Litigation.

(e)    Each Party waives any and all rights (to the extent permitted by state
law, federal law, principles of common law or any other law) that may have the
effect of limiting the releases in this Section 5. Without limiting the
generality of the foregoing, each Party acknowledges that there is a risk that
the damages and costs that such Party believes such Party has suffered or will
suffer may turn out to be other than or greater than those now known, suspected
or believed to be true. Facts on which each Party has been relying in entering
into this Agreement may later turn out to be other than or different from those
now

 

8



--------------------------------------------------------------------------------

known, suspected or believed to be true. Each Party acknowledges that in
entering into this Agreement, such Party has expressed that such Party agrees to
accept the risk of any such possible unknown damages, claims, facts, demands,
actions and causes of action. Each Party acknowledges and agrees that the
releases and covenants provided for in this Section 5 are binding, unconditional
and final as of the date hereof.

6.    Mutual Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the period commencing on the date hereof and
ending on the termination of this Agreement, neither such Party nor any of such
Party’s Representatives shall make or issue any public statement or statement
that would reasonably be expected to become public (including the filing of any
document or report or the making of any other disclosure with the SEC or any
other governmental authority or any disclosure to any journalist, member of the
media or securities analyst) that disparages or criticizes, or could reasonably
be expected to disparage or criticize or otherwise be reasonably construed to be
derogatory, critical of, negative toward, or detrimental to the other Party or
the other Party’s Representatives or the former directors or officers of the
other Party in their capacity as such. Notwithstanding the foregoing, the
foregoing restrictions in this Section 6 shall not (a) apply with respect to
(i) any response to oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demands or similar processes (each, a
“Legal Requirement”) in connection with any lawsuit, claim, investigation or
proceeding before any court, regulatory or arbitral body (each, a “Legal
Proceeding”) if such Legal Proceeding (A) has not been initiated by, on behalf
of or at the direct or indirect suggestion of such Party or any of such Party’s
Representatives, in each case, to the extent required or (B) is a Derivative
Action, or (ii) to any disclosure required by applicable law, rules or
regulations, to the extent required; or (b) prohibit (i) any Person from
reporting what such Person reasonably believes, after consultation with outside
counsel, to be violations of federal law or regulation to any governmental
authority pursuant to Section 21F of the Exchange Act or Rule 21F promulgated
thereunder, (ii) any Person from reporting what such Person reasonably believes,
after consultation with outside counsel, to be violations of criminal law to any
applicable governmental authority or (iii) any Party from responding to any
public statement made by the other Party of the nature described in this
Section 6 if such statement by the other Party was made in breach of this
Agreement. Any disclosure by a Party in compliance with the preceding sentence
shall not in any way permit such Party to disclose such information to any other
Person. Nothing herein shall be construed so as to prevent or otherwise
interfere with a Party’s prosecution or defense of any litigation. The
provisions contained in this Section 6 shall terminate and no longer have any
force or effect in the event that the Independent Director has not been
appointed as sole Chair of the Board on or prior to December 31, 2018.

7.    No Litigation. Except in connection with any Derivative Action, each of
the Parties covenants and agrees that, during the Standstill Period, such Party
shall not, and shall not permit such Party’s Representatives to alone or in
concert with others, encourage, pursue or assist any other Person to threaten
any Legal Proceeding against the other Party or any of the other Party’s
Representatives; provided, however, that the foregoing shall not prevent any
Party or any Party’s Representatives from responding to any Legal Requirement in
connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, on behalf of or at the direct or indirect suggestion of such Party
or any of such Party’s Representatives; and provided, further,

 

9



--------------------------------------------------------------------------------

that in the event a Party or any of such Party’s Representatives receives such
Legal Requirement, such Party shall give prompt written notice of such Legal
Requirement to the other Party (except where such notice would be legally
prohibited or not practicable). Notwithstanding anything to the contrary
contained in this Section 7, the foregoing shall not preclude any Party from
enforcing any of such Party’s rights under, or bringing any claim or cause of
action that such Party may have for the breach or enforcement of, (a) this
Agreement, (b) the Settlement Agreement or (c) any statutory, corporate or
contractual rights of the Stockholder against the Company to indemnification,
expense reimbursement or expense advancement or any defense to any such
indemnification, expense reimbursement or expense advancement sought by any
Company Party (including any potential counterclaim, crossclaim or other similar
claim of any Company Party).

8.    Public Announcements.

(a)    No later than two Business Days following the date of this Agreement, the
Company and the Stockholder shall announce this Agreement by means of a mutually
agreed press release substantially in the form attached hereto as Exhibit A (the
“Press Release”). Prior to the issuance of the Press Release, neither Party
shall issue any press release or public announcement regarding this Agreement or
take any action that would require public disclosure hereof without the prior
written consent of the other Party. Neither Party shall make or cause to be made
any public announcement or statement with respect to the subject of this
Agreement that is contrary to the statements made in the Press Release, except
with the prior written consent of the other Party.

(b)    No later than two Business Days following the date of this Agreement, the
Company shall file with the SEC a Current Report on Form 8-K reporting its entry
into this Agreement, disclosing applicable items to conform to its obligations
hereunder and appending this Agreement as an exhibit thereto (the “Form 8-K”).
The Form 8-K shall be consistent with the terms of this Agreement and the Press
Release. The Stockholder shall be given a reasonable opportunity to review and
comment on the Form 8-K prior to the filing with the SEC, and the Company shall
consider in good faith the comments of the Stockholder and her Representatives.

(c)    The Company acknowledges that the Stockholder may file this Agreement as
an exhibit to an amendment to her Schedule 13D (the “Schedule 13D Amendment”).
The Schedule 13D Amendment shall be consistent with the terms of this Agreement
and the Press Release. The Company shall be given a reasonable opportunity to
review and comment on the Schedule 13D Amendment made by the Stockholder with
respect to this Agreement prior to the filing with the SEC, and the Stockholder
shall consider in good faith the comments of the Company and its
Representatives.

9.    Affiliates. Each Party shall instruct such Party’s Affiliates to comply
with the terms of this Agreement and shall be responsible for any breach of this
Agreement by any of such Party’s Affiliates. A breach of this Agreement by any
Affiliate of a Party shall be deemed to occur if such Affiliate engages in
conduct that would constitute a breach of this Agreement if such Affiliate was a
party to the same extent as a party to this Agreement.

 

10



--------------------------------------------------------------------------------

10.    Representations and Warranties.

(a)    Each Party represents and warrants to the other Party that: (i) such
Party has all requisite power and authority to execute and deliver this
Agreement and to perform such Party’s obligations hereunder; (ii) this Agreement
has been duly and validly authorized, executed and delivered by such Party and
is a valid and binding obligation of such Party, enforceable against such Party
in accordance with its terms (subject to applicable bankruptcy and similar laws
relating to creditors’ rights and to general equity principles); and (iii) the
execution, delivery and performance of this Agreement does not and will not
result in any breach or violation of any terms or conditions of any agreements
to which such Party is a party or by which such Party may otherwise be bound or
of any law, rule, license, regulation, judgment, order or decree governing or
affecting such Party.

(b)    The Stockholder represents, warrants and covenants to the Company that
she is not and, prior to the expiration or termination of this Agreement, will
not become, party to any agreement, arrangement, or understanding (whether
written or oral) with the Independent Director with respect to the Independent
Director’s service as a director on the Board, including any such agreements,
arrangements or understandings (i) with respect to how the Independent Director
would vote or act on any issue or question as a director and (ii) providing
compensation, directly or indirectly, to the Independent Director for service as
a director.

11.    Expenses. After the execution of this Agreement, the Stockholder may
submit reasonably detailed documentation (without any obligation to disclose any
attorney-client privileged information or any attorney-work-product) of the
Stockholder’s actual out-of-pocket fees, costs and expenses incurred in
connection with the 2018 annual meeting of the Company’s stockholders and the
negotiation of this Agreement and the transactions contemplated hereby. Within
three (3) business days after submission of such documentation together with
wire instructions for the applicable payments, the Company shall reimburse the
Stockholder for such fees, costs and expenses, by wire transfer in accordance
with such wire instructions; provided, that such reimbursement shall not exceed
$5,000,000 in the aggregate. Except as otherwise provided in this Section 11,
all fees, costs and expenses incurred by each of the Parties shall be borne by
such party.

12.    Termination.

(a)    This Agreement shall terminate (w) on the later of the Commitment Date
and the end of the Standstill Period, (x) if a Replacement Director is not
approved as provided in Section 2(h), effective as provided in Section 2(h), (y)
effective immediately, if the Board at any time determines in good faith, after
consulting outside counsel, that the Independent Director’s continued service as
Vice Chair or Chair of the Board, as applicable, would violate the Board’s
fiduciary duties and (z) effective immediately, if the

 

11



--------------------------------------------------------------------------------

Independent Director is not recommended or the Board does not solicit proxies
against a proposal as provided in Section 2(g). Notwithstanding anything to the
contrary in this Agreement:

(i)     the obligations of the Stockholder pursuant to Sections 3, 4, 5, 6 and 7
shall terminate in the event that the Company materially breaches its
obligations pursuant to Section 2, 5, 6 or 7, or the representations and
warranties in Section 10, and such breach (if capable of being cured) has not
been cured within 10 days following written notice of such breach from the
Stockholder, or, if impossible to cure within 10 days, the Company has not taken
substantive action to correct within 10 days following written notice of such
breach from the Stockholder; provided, however, that the obligations of the
Stockholder pursuant to Sections 5 and 7 shall terminate immediately in the
event that the Company materially breaches its obligations under Section 5 or 7;
and

(ii)     the obligations of the Company pursuant to Sections 2, 5, 6 and 7 shall
terminate in the event that the Stockholder materially breaches her obligations
pursuant to Section 3, 4, 5, 6 or 7, or the representations and warranties in
Section 10, and such breach (if capable of being cured) has not been cured
within 10 days following written notice of such breach, or, if impossible to
cure within 10 days, the Stockholder has not taken substantive action to correct
within 10 days following written notice of such breach from the Company;
provided, however, that the obligations of the Company pursuant to Sections 5
and 7 shall terminate immediately in the event that the Stockholder materially
breaches her obligations under Section 5 or 7.

(b)    If this Agreement is terminated in accordance with this Section 12, this
Agreement shall forthwith become null and void as between the terminating Party
and the other Party, but no termination shall relieve any Party from liability
for any breach of this Agreement prior to such termination.

13.    Mandatory Injunctive Relief. Each Party acknowledges and agrees that any
breach of any provision of this Agreement shall cause the other Party
irreparable harm which would not be adequately compensable by money damages.
Accordingly, in the event of a breach or threatened breach by a Party of any
provision of this Agreement, the other Party shall be entitled to the remedies
of injunction or other preliminary or equitable relief, without having to prove
irreparable harm or actual damages or post a bond or other security. The
foregoing right shall be in addition to such other rights or remedies that may
be available to the non-breaching Party for such breach or threatened breach,
including the recovery of money damages.

14.    Amendment and Waiver. No amendment or modification of this Agreement
shall be effective unless it is in writing signed by the Company and the
Stockholder. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. No waiver of
any of the provisions of this Agreement shall be effective unless it is in
writing signed by the Party making such waiver. The failure of a Party to insist
upon strict adherence to any term of this Agreement on one or more occasions
shall not be considered a waiver or deprive that Party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Agreement.

 

12



--------------------------------------------------------------------------------

15.    Entire Agreement. This Agreement and the documents referenced herein set
forth the entire understanding between the Parties hereto and supersede and
merge all previous written and oral negotiations, commitments, understandings
and agreements (other than the Settlement Agreement) relating to the subject
matter hereof between the Company and the Stockholder.

16.    Assignment. This Agreement is solely for the benefit of the Parties and
is not enforceable by any other Person except that each of the Stockholder
Parties and the Company Parties is an express third-party beneficiary of the
provisions contained in Section 5 of this Agreement. This Agreement may not be
transferred or assigned by either Party without the prior written consent of the
other Party. Any purported assignment without such consent is null and void.
Subject to the foregoing sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by and against the permitted successors
and assigns of each Party.

17.    Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, and
such invalid, illegal or unenforceable provision shall be reformed and construed
so that it will be valid, legal and enforceable to the maximum extent permitted
by law.

18.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (i) when delivered personally, (ii) one
Business Day after being sent by a nationally recognized overnight carrier to
the addresses set forth below or (iii) upon sending if sent by electronic mail
to the electronic mail addresses below, with confirmation of receipt from the
receiving Party by electronic mail:

(a)        If to the Company, to:

Wynn Resorts, Limited

3131 Las Vegas Blvd. South

Las Vegas, NV 89109

Attention:    Ellen Whittemore, Executive Vice President and General Counsel

Email: ellen.whittemore@wynnresorts.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

   Attention:    

 

Eric L. Schiele

Shaun J. Mathew

   Email:

 

eric.schiele@kirkland.com

shaun.mathew@kirkland.com

 

13



--------------------------------------------------------------------------------

with an additional copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention:    Daniel A. Neff

Email:          DANeff@wlrk.com

(b)        If to the Stockholder, to:

Elaine P. Wynn

3800 Howard Hughes Parkway, Suite 960

Las Vegas, NV 89169

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention:    James M. Cole

                    Thomas A. Cole

                    Kai H. Liekefett

                    Beth E. Peev

Email:         jcole@sidley.com

                    tcole@sidley.com

                    kliekefett@sidley.com

                    bpeev@sidley.com

19.    Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed, construed and
interpreted in accordance with the laws of the State of Nevada, without regard
to conflict of law principles that would result in the application of any law
other than the law of the State of Nevada. Each of the Parties (a) irrevocably
and unconditionally submits to the jurisdiction of the federal or state courts
located in the State of Nevada for the purpose of any Legal Proceeding arising
out of or based upon this Agreement, (b) agrees not to commence any Legal
Proceeding arising out of or based upon this Agreement except in the federal or
state courts located in the State of Nevada, and (c) hereby waives, and agrees
not to assert, by way of motion, as a defense, or otherwise, in any such Legal
Proceeding, any claim that such Party is not subject personally to the
jurisdiction of the above-named courts, that such Party’s property is exempt or
immune from attachment or execution, that the Legal Proceeding is brought in an
inconvenient forum, that the venue of the Legal Proceeding is improper or that
this Agreement or the subject matter hereof may not be enforced in or by such
court. Each Party consents to accept service of process in any such Legal
Proceeding by service of a copy thereof upon either such Party’s registered
agent in the State of Nevada or the Secretary of State of the State of Nevada,
with a copy delivered to such Party by certified or registered mail, postage
prepaid, return receipt requested, addressed to such Party at the address in
Section 18. Nothing contained herein shall be deemed to affect the right of
either Party to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

14



--------------------------------------------------------------------------------

20.    Miscellaneous. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.

21.    Construction. In this Agreement, (a) the word “including” (in its various
forms) means “including, without limitation;” (b) the words “hereunder,”
“hereof,” “hereto” and words of similar import are references to this Agreement
as a whole and not to any particular provision of this Agreement; (c) the word
“or” is not exclusive; and (d) references to “Sections” in this Agreement are
references to Sections of this Agreement unless otherwise indicated.

22.    Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on the date first set forth above.

 

WYNN RESORTS, LIMITED By:  

/s/ Matt Maddox

Name:   Matt Maddox Title:   Chief Executive Officer and President ELAINE P.
WYNN

/s/ Elaine P. Wynn

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

Exhibit A

Press Release



--------------------------------------------------------------------------------

Wynn Resorts’ Board of Directors Announces Phil Satre to Join Leadership Team

Mr. Satre Praised by Board Chairman Wayson and Shareholder Elaine Wynn

LAS VEGAS, [date] – Today, Wynn Resorts’ Board of Directors announced the
addition of Phil Satre as its newly-appointed vice chairman. D. Boone Wayson,
current board chairman, also announced he will be stepping down as chairman at
the end of this year, but will continue to serve as a board member. The Board of
Directors plans to appoint Mr. Satre to succeed Mr. Wayson as Chairman of the
Board.

Satre is president of the National Center for Responsible Gaming. He served in
various leadership roles in the gaming industry for more than 25 years,
including as Chairman and CEO of Harrah’s Entertainment, Inc. He has also served
as the Chairman of the Board of International Game Technology PLC, Nordstrom,
Inc., and NV Energy, Inc. and has served as director of Harrah’s Entertainment,
Inc. and Rite Aid Corporation. He has received numerous accolades, including his
election to the American Gaming Association’s Hall of Fame.

“The addition of someone of Phil’s caliber and experience is a significant step
forward for Wynn Resorts as we turn the page on the last six months,” said
Wayson. “Our goal is to give the management team, led by CEO Matt Maddox, an
opportunity to grow and develop this company to its greatest potential. Phil’s
insight and guidance will be invaluable as we move forward. I am proud of our
accomplishments and am pleased that someone as outstanding as Phil will succeed
me in the role as Chairman.”

Wayson continued, “This appointment is the result of a collaborative effort with
co- founder Elaine Wynn, which I believe will serve as the beginning of a
constructive and unified effort by all parties to move the Company forward.”

Elaine Wynn, co-founder and the largest shareholder of Wynn Resorts, said, “I
have long respected Phil as a leader in the gaming industry and am confident
that his addition to the Company’s leadership team, coupled with the plans laid
out by Management, will bring the Company tremendous success in the years to
come. Phil’s role as vice chair, and as chairman in the future, will be key to
furthering the Wynn Resorts brand as one of the premier destination resort
operators in the world.”

Phil Satre said, “I have long admired the innovation and excellence that have
become the hallmarks of the Wynn brand. I am honored to now have the opportunity
to be joining Wynn Resorts at this important time and to play a role in the
Company’s continued success. I applaud the efforts by Management and the Board
to respond to the current challenges faced by this otherwise first-class
enterprise. The strength of the current Board of Directors, combined with the
leadership of Matt Maddox and his team, give me confidence that the future is
bright for Wynn Resorts.”